At the outset, I am pleased to extend to
Mr. Opertti my sincere congratulations on his election as
President of the General Assembly at its fifty-third
session. I am confident that his experience and skill will
help ensure that we achieve the best results possible in
our proceedings this session.
I should also like to take this opportunity to express
my appreciation to Mr. Hennadiy Udovenko for his
5


notable success in guiding the proceedings of the General
Assembly at its fifty-second session. It am also pleased to
express thanks and appreciation to the Secretary-General,
Mr. Kofi Annan, for his unceasing efforts to reform the
United Nations and to enhance its credibility while
strengthening its role in maintaining world peace and
security.
The aspirations of the world?s peoples and States to
achieve stability based on security, peace, prosperity and
advancement, which are basic objectives of the international
community, impose upon us the duty, year after year, to
take a realistic account, in this international forum, of the
configurations of international realities for which the United
Nations serves as the most credible gauge and the most
comprehensive reference point for changes in various fields.
This would enable us to assess together how close we are
to, or how far we are from, our basic human objectives.
Developments in recent months and weeks in various
parts of the world, and their implications and effects at
different international levels, have demonstrated that,
despite all the efforts made, this world is a long way from
achieving the stability desired. They also demonstrate that
no single Power, nation or bloc, however powerful or
influential, can distance or protect itself from instability,
which is rampant in the world, unless situations in the
north, south, east and west are approached in a unified,
consensual and fair manner and with balance and
interdependence. This must be done in order to radically
solve problems and issues, addressing their root causes and
avoiding double standards and partial or temporary
solutions, and without deferring seemingly chronic
problems that are bound to rear their heads again in one
form or another.
The failure of the international community to take
proper advantage of the end of the cold war has been made
manifest by the nuclear arms race erupting in Asia,
obstacles in the Middle East peace process, the rise of
terrorism and other acts of violence committed
indiscriminately in various parts of the world, as well as the
worsening of economic crises in several regions.
The international situation is once again precarious,
and it is incumbent upon all of us to treat these matters
comprehensively, and with greater firmness and
determination. The increased gravity of the phenomenon of
terrorism on the one hand, and the divergence of views
regarding that phenomenon on the other, underline the need
for greater international understanding and more effective
joint coordination. This calls for the need to convene an
international conference at the highest possible level to
combat terrorism, for it is illogical to condemn terrorism
at one level, while giving haven to persons involved in it
at another level. Such an enormous task cannot be
undertaken by any single State or bloc alone, whatever
resources it may have. Thus we are once again faced with
an enormous and renewed responsibility placed on the
shoulders of our international Organization, which has
now been required, in the light of the new conditions and
the profound changes in the international environment, to
adopt effective and unconventional working methods so
as to confront these new and unprecedented situations in
the history of humankind.
This bestows a renewed importance and should also
give new impetus to both the United Nations reform
programme put forward by the Secretary-General last year
and to approaches to reactivating the performance of the
Security Council in line with more effective formulas for
its restructuring and functioning which may be acceptable
to the international community within the United Nations.
These formulas should take into account equitable
geographical distribution and an appropriate increase in
the Council?s membership, commensurate with the
increase in the Organization?s membership. Bahrain takes
pride in the fact that at present it is the representative of
the Asian Group in the Security Council.
Experience has shown that the end of an era, or
victory in a confrontation, does not mean the end of
crises or confrontations in the world, and that continuous
international vigilance and permanent joint action are
indispensable if we are to avoid inertia and prevent the
recurrence of such crises. Creative visions and innovative
methods to deal with new challenges are required. That
does not mean that we have reached the end of history, as
some have imagined. Rather, it means that we have
reached an unprecedented phase of history on the
practical and political plane of the international situation.
Insofar as the theoretical and intellectual aspects are
concerned, it is a fact that — however numerous may be
the views and interpretations in research and discussions
in the world?s different cultures and civilizations that have
captured the attention of the world in an unprecedented
manner in respect of the “globalization” phenomenon and
its dimensions and possible impacts, both positive and
negative — the United Nations, established over half a
century ago, remains the indisputable mother institution
for this phenomenon. The United Nations represents an
early concretization of globalization in world history,
6


despite the fact that globalization was not then as mature or
comprehensive as it is today.
If there is to be a global focal point qualified to carry
out balanced and objective research on the dimensions of
this phenomenon whose impact is yet to be agreed upon,
this international Organization should be the common
melting pot for the various visions and diverging
interpretations concerning the globalization of the
international scene, irrespective of the cultural, intellectual
and spiritual directions of their proponents. This should also
be achieved in a manner whereby the fashionable phrase
“clash of civilizations” can be transcended and replaced by
harmony and dialogue.
Should the United Nations, with its institutions and
intellect, be unable to absorb this international phenomenon
and its consequences for human and international reality,
this may lead to a different global reality that is
incompatible with the spirit and philosophy of the
Organization. The result of such a situation might in the
long run become difficult to contain and control within the
bounds of international legitimacy and existing international
cooperation, as attested to by the increase in acts of
terrorism and the breaches of established norms in more
than one field.
It goes without saying that the United Nations will be
unable to meet historical and future obligations of this
magnitude, without adequate support from all its Member
States, whether at the level of financial obligations,
practical facilities or, more importantly, political support for
its programmes and plans. In the final analysis, the United
Nations is merely the sum total of the joint political will of
Member States. This sum total, be it positive or negative,
is but an expression of the capacity of that political will to
undertake joint international action.
In spite of the apprehensions and risks that loom over
the international horizon, the future for the third millennium
is laden with promises, hopes and potentials that are worthy
of sacrifice and hard work for the sake of a better future.
Accruing scientific and technological advancement, the
increasing speed of communications and the information
revolution, the spread of free trade and the deepening
interaction among nations, cultures and civilizations are all
harbingers of a better world for all mankind.
As it witnesses these positive new developments on
the world scene, Bahrain, with its deep-rooted civilization,
is hardly a stranger to this.
Five thousand years ago, Bahrain was one of the
most important commercial ports in the world. By virtue
of its openness, based as it was on freedom of commerce,
it constituted a meeting place for cultures and human
thought. Since that early time, by symbolizing the
heritage of the old world regarding coexistence and
interaction between human contributions, it became
qualified to be an island for peace and to be a civic and
spiritual centre in its natural and human environment in
the Arabian Gulf. The existing legacy of its old
civilization bears witness to that.
Consequently, and since the beginning of its current
renaissance, Bahrain has sought to meet the requirements
of modern advancement in the areas of administration and
management, educational and cultural enlightenment and
the creation of an open and civilized society that is
capable of evolution based primarily on the Bahraini
individual?s innovation, capabilities and basic rights to a
free and honourable life. It has thus become a model for
balanced modernization that preserves the traditions of
our region of the world.
By virtue of this distinctive role, the State of
Bahrain, small in size as it is, today bears a hefty regional
and international responsibility on three levels
simultaneously: first, in its capacity as the financial and
banking centre of one of the world?s most important
economic areas; secondly, in its capacity as a fundamental
link at the forefront of the joint defence strategy of that
vital region of the world — as has been the case
continuously over the last half-century, coinciding with
the history of the United Nations; and thirdly, in its
capacity as a social, cultural and civic model that has,
since the beginning of this century, been open to modern
thought and reforms and to progressive human
development for both men and women equally in various
fields of education and work, and in responsible social
and national partnership. This has been reflected in this
year?s United Nations Development Programme Human
Development Report. That report placed Bahrain first in
the Arab world for the fourth consecutive year, for its
achievements in human development. Furthermore, the
accomplishments in the field of economic and industrial
development in Bahrain reflect model diversification of
the means of production, which goes beyond an exclusive
dependence on oil.
As it takes part in the United Nations celebrations
marking the fiftieth anniversary of the Universal
Declaration of Human Rights, Bahrain in fact does so as
a reflection of its real and historic contribution to the
7


building of the social, educational and developmental
foundations for these basic human rights — the very core
of the general structure of society — in a manner that
transcends slogans and efforts to politicize this venerable
human issue. In addressing this issue, due consideration
should be given to the historical and legislative peculiarities
and values of every society, religion and culture, so that the
outlook of one system cannot predominate over the
legitimate and unique outlook of another.
The United Nations played a positive role in defusing
the crisis between Iraq and the international inspection
teams earlier this year. The State of Bahrain welcomed the
Memorandum of Understanding reached between the
Secretary-General and the Iraqi Government. In view of our
keen interest in the preservation of security and peace in
the Gulf region, we applaud the effective role undertaken
by the Secretary-General in defusing the crisis and sparing
the region from dangerous ramifications and consequences.
We wish to reaffirm the need for Iraq to continue fulfilling
its international obligations concerning the elimination of
weapons of mass destruction and the release of Kuwaiti and
other prisoners of war and detainees. Any progress in this
respect should be recognized as a first step towards the
alleviation of the suffering of the brotherly Iraqi people.
The State of Bahrain has always emphasized the need for
ensuring the unity and territorial integrity of Iraq and the
rejection of any interference in its internal affairs.
The continued occupation by the Islamic Republic of
Iran of the three islands of Abu Musa, Greater Tunb and
Lesser Tunb, which belong to the United Arab Emirates,
remains a cause of concern to the State of Bahrain and the
other sister members of the Gulf Cooperation Council. We
hope that ongoing contacts between the sisterly United Arab
Emirates and the Islamic Republic of Iran will lead to the
settlement of the question of these islands by means of
serious bilateral negotiations and other available peaceful
means for the settlement of disputes among States through
reconciliation.
As far as the general situation in the Gulf is
concerned, we, of course, welcome the easing of tension
and the progress toward rapprochement and dialogue
between the States members of the Gulf Cooperation
Council and the Islamic Republic of Iran as being in the
interest of all their peoples and of the preservation of peace
in that region.
The painful events in the Gulf region during the last
two decades explain why the question of regional security
remains one to which the State of Bahrain accords the
utmost importance in view of its serious ramifications and
repercussions in relation to the security, stability and
safety of the States and peoples of the region. The
territorial and boundary claims currently seen in the Gulf
region, which aim at changing established and
traditionally accepted boundaries, upset the security and
stability of the region. In our view, the optimal and most
judicious course for avoiding that scenario is to respect
the status quo, to refrain from all claims, total or partial,
and to settle any related differences by peaceful means
acceptable to the parties to the dispute. The establishment
of relations among the States of the region on the basis of
good-neighbourliness, mutual respect, non-interference in
the internal affairs of others and recognition of every
State?s national sovereignty are also fundamental elements
for the maintenance of security and stability in the region.
Regarding the Middle East peace process, this year
has not witnessed any positive developments or progress,
despite all the efforts to move the process forward. We
believe that the lack of progress in the peace process will
lead to an escalation of tension, extremism and violence
in the region. Having supported the peace process since
its very beginnings at the Madrid Conference as a
strategic option for the achievement of a just,
comprehensive and lasting peace in the region, Bahrain is
deeply concerned at the stalemate in the peace process
resulting from the Israeli Government?s insistence on
following policies of procrastination, non-compliance with
commitments previously agreed upon with the Palestinian
Authority, and construction of more settlements both in
Holy Jerusalem and in the Syrian Golan. That is in
addition to the continued confiscation of land in the
occupied Palestinian territories. Therefore, we call upon
the international community, and in particular the two co-
sponsors of the peace process, to intensify efforts to
rescue the faltering process, prevent its failure and put it
back on the right course on all tracks so that just and
comprehensive peace may be attained on the basis of the
principle of land for peace, the return to their owners of
the Palestinian territories, including in the first place Holy
Jerusalem, recognition of the right of the Palestinian
people to establish an independent State of its own on its
national territory, complete withdrawal by Israel from the
occupied Syrian Arab Golan to the borders that existed on
4 June 1967, in accordance with Security Council
resolutions 242 (1967), 338 (1973), and the unconditional
withdrawal from occupied southern Lebanon in
accordance with Council resolution 425 (1978).
With regard to the question of disarmament relevant
to weapons of mass destruction, it should be recalled that
8


Israel continues to avoid accession to the Treaty on the
Non-Proliferation of Nuclear Weapons and a commitment
to end a nuclear arms race in the region. Such a position is
apt to force other States to enter such a race, as has
happened in South Asia, and as could happen anywhere in
the world.
This year marks the fiftieth anniversary of the world?s
multilateral trading system. Since the system was
established, numerous rounds of multilateral trade
negotiations contributed to the creation of the World Trade
Organization. We hope that the forthcoming round of trade
negotiations, expected to begin before the end of the
century, will lead to the creation of an environment
conducive to the development and diversification of world
trade, and to the enhancement of economic and commercial
cooperation among States on the basis of equality and
reciprocal benefits.
The financial crisis that has afflicted a number of
States and regions has caused economic tremors and has
visibly affected the economies of numerous States, thus
affirming the interdependence of the world economic
system. In view of the consequences of this crisis, the
international community must pay special attention to the
treatment of economic factors that have a bearing on world
growth rates and find effective solutions to them.
It is our view that dialogue and cooperation between
States of the North and of the South with a view to
addressing world economic conditions would enhance world
economic stability, lead to a greater flow of financial
resources for development purposes and solve problems
related to indebtedness, transfer of technology and the
promotion of international investment.
Environmental issues constitute a challenge that will
face mankind during the twenty-first century. Concerted
international efforts will be called for to address and
prevent the dangers related to that challenge. Accordingly,
the State of Bahrain has endorsed the Protocol adopted by
the third session of the Conference of the Parties to the
United Nations Framework Convention on Climate Change,
held last December at Kyoto, Japan. We look forward to
the fulfilment by the developed countries of their
obligations under that Protocol.
On the threshold of the twenty-first century, we view
assertion of the importance of one civilization at the
expense of others as incongruous at the dawning of a new
era, an era based on peaceful coexistence between
civilizations, their integration, their mutual enrichment, and
their interaction with one another on an equal footing.
The experience of the United Nations since its
establishment has shown that variety and diversity of
cultures are means towards fusion and harmony rather
than towards antagonism and divisiveness. Therefore, it is
incumbent upon us, during the forthcoming period, to
build relations among all nations, peoples, States and
cultures on the basis of cooperation, consensus and
understanding, rather than confrontation, hegemony or
collision. Let us together promote close and enduring ties
among peoples and cultures in a world of interdependence
and fraternity. Let national and cultural pluralism be
elements of fruitful solidarity and mutual understanding
in the creation of an era of peace and tranquillity.
This Organization, which over the last 50 years has
guided mankind towards better understanding and greater
cooperation and coordination, is capable of pursuing its
historic role and undertaking a positive role in the
ongoing evolution of the international community
throughout the next century. It is thus no exaggeration to
say that the world has never before witnessed as historic
a juncture as this, where it needs a joint international
vision and concerted international action with a view to
crossing to the shore of safety for which we all yearn.




